Title: From Thomas Jefferson to Ambrose Baker, 17 November 1825
From: Jefferson, Thomas
To: Baker, Ambrose


Sir
Nov. 17. 25
The inclosed printed notice from the Proctor of our university will answer most of the enquiries of your letter of the 2d instant. it says nothing of the two articles of cloathing and pocket money. of the former you are the best judge. of pocket money from a half dollar to a dollar a week is an ample allowance. the letter sum indeed is too much. the students go to what schools they please those of Ethics and modern languages which you name particularly are open to them the Professor of Law is Francis W. Gilmer who has practised at the bar of our court of appeals some years with great reputation, and certainly the best educated individual of our state since the revolution. he is also the person whom we sent to Europe to select and engage the Professors we obtained from England. an abler and happier selection was never made either in eminence of science, or correctness of character or conduct. our next course of lectures begin on the 1st day of February. I ought perhaps to observe to you that the University and the adjacent village of of Charlottesville cannot accomodate more than 250. students, and that there is almost an absolute certainty that a much greater number will offer. the principle will be first come first served. a dormitory may be engaged by letter will operate according to the date of it’s reception, but will not be kept longer then the 1st day of Feb. if the person does not then attend. accept the assurance of my great respect.Th: Jefferson